DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/07/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 37 and 45, as to Applicant’s arguments, the Examiner respectfully submits that Domino discloses such that the impedance provided by each filter of the second group for the signal in each band of the first group results in the signal being sufficiently excluded from the second path (figures 3 and 5, [0077]-[0080], [0094]; the signal in each band of the first group is stopped/attenuated by the filter of the second group); the further argued limitation “the first path providing a first impedance Z1 to the coupling circuit, and the second path providing a second impedance Z2 to the coupling circuit, with complex part of Z1 being a conjugate of complex part of Z2” is disclosed by new prior art reference Mori (US 20200083865 A1) ([0161], [0162]). 
Regarding claim 21, new rejection is applied. 
Double Patenting rejection is maintained. 


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3, 5-7, 9, 12, 19, 21, 28, 35-37 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-20 and 28 of copending Application No. 17/222,823. Although the claims at issue are not identical, they are not patentably distinct from each other because:
instant claim 1 is broader in scope than conflicting claims 1, 4 and 8 and thus encompass the subject of conflicting claims 1, 4 and 8; 
instant claims 3, 5-7 are equal/broader in scope than conflicting claims 3-7 respectively and thus encompass the subject of conflicting claims 3-7; 
instant claim 9 is equal/broader in scope than conflicting claim 9 and thus encompass the subject of conflicting claim 9; 
instant claim 12 is equal/broader in scope than conflicting claim 12 and thus encompass the subject of conflicting claim 12; 
instant claim 19 is equal/broader in scope than conflicting claim 16 and thus encompass the subject of conflicting claim 16;
instant claim 21 is equal/broader in scope than conflicting claims 1, 4, 8 and 17 and thus encompass the subject of conflicting claims 1, 4, 8 and 17;
instant claim 28 is equal/broader in scope than conflicting claim 10 and thus encompass the subject of conflicting claim 10;
instant claims 35-36 are equal/broader in scope than conflicting claims 18-19 respectively and thus encompass the subject of conflicting claims 18-19;
instant claim 37 is equal/broader in scope than conflicting claim 20 with word variation and thus encompass the subject of conflicting claim 20;
instant claim 45 is equal/broader in scope than conflicting claim 28 with word variation and thus encompass the subject of conflicting claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

5.	Claims 1, 3, 9, 16-17, 19, 21, 22, 28, 37 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 23 of copending Application No. 17/222,824. Although the claims at issue are not identical, they are not patentably distinct from each other because:
instant claim 1 is broader in scope than conflicting claims 1 and 9 and thus encompass the subject of conflicting claims 1 and 9; 
instant claim 3 is disclosed by conflicting claim 1 and thus encompass the subject of conflicting claim 1;
instant claim 9 is equal/broader in scope than conflicting claim 10 and thus encompass the subject of conflicting claim 10;
instant claim 16 is equal/broader in scope than conflicting claim 13 and thus encompass the subject of conflicting claim 13;
instant claim 17 is equal/broader in scope than conflicting claim 14 and thus encompass the subject of conflicting claim 14;
instant claim 19 is equal/broader in scope than conflicting claim 15 and thus encompass the subject of conflicting claim 15;
instant claim 21 is equal/broader in scope than conflicting claims 1, 2 and 9, and thus encompass the subject of conflicting claims 1, 2 and 9;
instant claim 22 is equal/broader in scope than conflicting claim 16 and thus encompass the subject of conflicting claim 16;
instant claim 28 is equal/broader in scope than conflicting claim 11 and thus encompass the subject of conflicting claim 11;
instant claim 37 is equal/broader in scope than conflicting claim 17 and thus encompass the subject of conflicting claim 17;
instant claim 45 is equal/broader in scope than conflicting claim 23 and thus encompass the subject of conflicting claim 23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 1, 3, 9, 12, 19, 22, 27, 28, 35-37 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-19, 21 and 24 of copending Application No. 17/222,825. Although the claims at issue are not identical, they are not patentably distinct from each other because:
instant claim 1 is broader in scope than conflicting claims 1 and 2 and thus encompass the subject of conflicting claims 1 and 2; 
instant claim 3 is disclosed by conflicting claim 1 and thus encompass the subject of conflicting claim 1;
instant claim 9 is equal/broader in scope than conflicting claim 3 and thus encompass the subject of conflicting claim 3; 
instant claim 12 is equal/broader in scope than conflicting claims 7 and 8 and thus encompass the subject of conflicting claims 7 and 8;
instant claim 19 is equal/broader in scope than conflicting claim 4 and thus encompass the subject of conflicting claim 4;
instant claim 22 is disclosed by conflicting claim 1 and thus encompass the subject of conflicting claim 1;
instant claim 27 is equal/broader in scope than conflicting claim 10 and thus encompass the subject of conflicting claim 10;
instant claim 28 is equal/broader in scope than conflicting claim 7 and thus encompass the subject of conflicting claim 7;
instant claim 35 is equal/broader in scope than conflicting claim 18 and thus encompass the subject of conflicting claim 18;
instant claim 36 is equal/broader in scope than conflicting claim 19 and thus encompass the subject of conflicting claim 19;
instant claim 37 is equal/broader in scope than conflicting claim 21 and thus encompass the subject of conflicting claim 21;
instant claim 45 is equal/broader in scope than conflicting claim 24 and thus encompass the subject of conflicting claim 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 21 recites the limitation "the resonator" in line second to last.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1, 3, 5-7, 9, 12, 16-17, 19, 22, 28, 35-37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Domino (US 20160065255 A1) in view of Wloczysiak (US 20150295596 A1) and Mori (US 20200083865 A1).   
For claim 1, Domino discloses ([0017]) a radio-frequency architecture comprising: 
a first group of filter configured to support a band such that a first frequency range covers a plurality of bands ([0141], [0077]-[0080], figure 3, filter B2); 
a second group of one or more filters (figure 3, filter B4) each configured to support a band such that a second frequency range covers the respective one or more bands, the filter (filter B2) of the first group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the second group ([0094], figures 3 and 5), each filter of the second group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the first group ([0094], figures 3 and 5); and 
a coupling circuit (figures 2 and 3, CA circuit 100) including a common node (102) and configured to couple the common node to one of the first and second groups through a first path and to couple the common node to the other group through a second path, the coupling circuit further configured such that the impedance provided by the filter of the first group for the signal in each band of the second group results in the signal being sufficiently excluded from the first path (figures 3 and 5, [0077]-[0080], [0094]), and such that the impedance provided by each filter of the second group for the signal in each band of the first group results in the signal being sufficiently excluded from the second path (figures 3 and 5, [0077]-[0080], [0094]).
Domino does not mention the first group of filter (filter B2) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands.  
In the same field of endeavor, Wloczysiak discloses (Abstract, figures 8, 19, [0068], [0104]) radio frequency (RF) receivers having carrier aggregation, a first group of filters (figure 19: first group including B2 and B25 filters) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands, and a second group of filters (figure 19: second group including B3 and B1 filters, the details are shown in figure 8 and [0068]) coupled to a common RF input (figure 19: RF input 402), for carrier aggregation.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wloczysiak into the art of Domino as to include plural filters in a path for improving compactness and increasing carrier aggregation.  
Domino and Wloczysiak do not mention the first path providing a first impedance Z1 to the coupling circuit, and the second path providing a second impedance Z2 to the coupling circuit, with complex part of Z1 being a conjugate of complex part of Z2.  
This teaching is disclosed by Mori ([0161], [0162]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Mori into the art of Domino as modified by Wloczysiak as to improve signal isolation between different band paths.  
For claim 3, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein the filters of the first and second groups are implemented as one or more multiplexers, the coupling circuit includes a resonator, and/or the radio-frequency architecture further includes a switching circuit configured to provide a filter selection functionality along either or both of the first and second paths (figure 3, [0081], diplexer is a multiplexer). 
For claim 5, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein the first impedance Z1 is one of a capacitive impedance and an inductive impedance, and the second impedance Z2 is the other of the capacitive impedance and the inductive impedance (figure 30, [0130]).
For claim 6, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein the complex part of Z1 is approximately zero, and the complex part of Z2 is approximately zero (figures 3 and 33, [0077]-[0080], [0094]).
For claim 7, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein at least some of the filters of the first group and the second group are configured to provide the first impedance Z1 for the first path and the second impedance Z2 for the second path (figures 3 and 33, [0077]-[0080], [0094]).  
For claim 9, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein each of the first and second paths includes a phase shifter ([0101], figure 17). 
For claim 12, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses further comprising a third group of one or more filters each configured to support a band such that a third frequency range covers the respective one or more bands, each filter of the third group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the first and second groups, each filter of the first and second groups further configured to provide an impedance at or near a short circuit impedance for a signal in each band of the third group (figure 28, [0120]-[0122], third group 226).
For claim 16, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein the first path is coupled to the first group such that a phase shifting element is provided between the first path and each of the plurality of filters, and the second path is coupled to the second group such that a phase shifting element is provided between the second path and each of the one or more filters ([0101], figure 17).  
For claim 17, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 16, Domino discloses wherein each phase shifting element includes a transmission line, an LC component, or a resonator ([0101], figure 17). 
For claim 19, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 16, Domino discloses wherein the coupling circuit includes a resonator (figures 30 and 33, LC resonator).
For claim 22, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein the radio-frequency architecture further includes a switching circuit implemented to provide a filter selection functionality along either or both of the first and second paths (figure 29, switches S1 and S2). 
For claim 28, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 22, Domino discloses further comprising a third group of one or more filters each configured to support a band such that a third frequency range covers the respective one or more bands (figures 28 and 29).  
For claim 35, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 1, Domino discloses wherein the coupling circuit includes a first LC circuit and a second LC circuit that couple the common node to ground in a parallel manner, the first LC circuit including a first inductance L1 and a first capacitance C1 in series, the second LC circuit including a second capacitance C2 and a second inductance L2 in series (figures 3, 30 and 33).  
For claim 36, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 35, Domino discloses wherein the first path is coupled to the coupling circuit at a node between L1 and C1, and the second path is coupled to the coupling circuit at a node between C2 and L2 (figures 3, 30 and 33).  
For claim 37, Domino discloses a packaged module comprising: 
a packaging substrate configured to receive a plurality of components (figures 34 and 35, [0133]); and 
a radio-frequency circuit implemented on the packaging substrate and including a first group of filter configured to support a band such that a first frequency range covers a plurality of bands ([0141], [0077]-[0080], figure 3, filter B2), and 
a second group of one or more filters (figure 3, filter B4) each configured to support a band such that a second frequency range covers the respective one or more bands, each filter of the first group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the second group, each filter of the second group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the first group ([0094], figures 3 and 5), 
the radio-frequency circuit further including a coupling circuit (figures 2 and 3, CA circuit 100) including a common node (102) and configured to couple the common node to one of the first and second groups through a first path and to couple the common node to the other group through a second path (figures 3 and 5, [0077]-[0080], [0094]), 
the coupling circuit further configured such that the impedance provided by each filter of the first group for the signal in each band of the second group results in the signal being sufficiently excluded from the first path (figures 3 and 5, [0077]-[0080], [0094]), and such that the impedance provided by each filter of the second group for the signal in each band of the first group results in the signal being sufficiently excluded from the second path (figures 3 and 5, [0077]-[0080], [0094]).
Domino does not mention the first group of filter (filter B2) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands.  
In the same field of endeavor, Wloczysiak discloses (Abstract, figures 8, 19, [0068], [0104]) radio frequency (RF) receivers having carrier aggregation, a first group of filters (figure 19: first group including B2 and B25 filters) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands, and a second group of filters (figure 19: second group including B3 and B1 filters, the details are shown in figure 8 and [0068]) coupled to a common RF input (figure 19: RF input 402), for carrier aggregation.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wloczysiak into the art of Domino as to include plural filters in a path for improving compactness and increasing carrier aggregation.  
Domino and Wloczysiak do not mention the first path providing a first impedance Z1 to the coupling circuit, and the second path providing a second impedance Z2 to the coupling circuit, with complex part of Z1 being a conjugate of complex part of Z2.  
This teaching is disclosed by Mori ([0161], [0162]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Mori into the art of Domino as modified by Wloczysiak as to improve signal isolation between different band paths.  
For claim 45, Domino discloses a wireless device (figures 34 and 35, [0133]) comprising: 
one or more antennas (figure 35); 
a front-end module in communication with the one or more antennas and including a radio-frequency circuit having a first group of filter configured to support a band such that a first frequency range covers a plurality of bands ([0141], [0077]-[0080], figure 3, filter B2), and 
a second group of one or more filters (figure 3, filter B4) each configured to support a band such that a second frequency range covers the respective one or more bands, each filter of the first group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the second group, each filter of the second group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the first group ([0094], figures 3 and 5), 
the radio-frequency circuit further including a coupling circuit including a common node and configured to couple the common node to one of the first and second groups through a first path and to couple the common node to the other group through a second path, the coupling circuit further configured such that the impedance provided by each filter of the first group for the signal in each band of the second group results in the signal being sufficiently excluded from the first path (figures 3 and 5, [0077]-[0080], [0094]), and such that the impedance provided by each filter of the second group for the signal in each band of the first group results in the signal being sufficiently excluded from the second path (figures 3 and 5, [0077]-[0080], [0094]); and 
a receiver in communication with the front-end module and configured to process one or more signals associated with the first and second group (figures 17 and 35, a receiver located after B2 and B4 filters).  
Domino does not mention the first group of filter (filter B2) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands.  
In the same field of endeavor, Wloczysiak discloses (Abstract, figures 8, 19, [0068], [0104]) radio frequency (RF) receivers having carrier aggregation, a first group of filters (figure 19: first group including B2 and B25 filters) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands, and a second group of filters (figure 19: second group including B3 and B1 filters, the details are shown in figure 8 and [0068]) coupled to a common RF input (figure 19: RF input 402), for carrier aggregation.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wloczysiak into the art of Domino as to include plural filters in a path for improving compactness and increasing carrier aggregation.  
Domino and Wloczysiak do not mention the first path providing a first impedance Z1 to the coupling circuit, and the second path providing a second impedance Z2 to the coupling circuit, with complex part of Z1 being a conjugate of complex part of Z2.  
This teaching is disclosed by Mori ([0161], [0162]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Mori into the art of Domino as modified by Wloczysiak as to improve signal isolation between different band paths.  

15.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Domino as modified by Wloczysiak and Mori above, further in view of Tomita (US 20220094376 A1).   
For claim 27, Domino in combination with Wloczysiak and Mori substantially teaches the limitation in claim 22, but fails to mention wherein the switching circuit includes a switch configured to allow selection of an antenna among a plurality of antennas such that the selected antenna becomes coupled to the common node of the coupling circuit.  
	In the same field of endeavor, Tomita discloses in figure 12, a plurality of selectable antennas 310 and 312, a selected antenna coupled to a common node of input 40B.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tomita into the art of Domino as modified by Wloczysiak and Mori as to include selectable antenna diversity as an alternative embodiment.   

16.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Domino (US 20160065255 A1) in view of Wloczysiak (US 20150295596 A1) and Mori (US 20210234559 A1).   
For claim 21, Domino discloses ([0017]) a radio-frequency architecture comprising: 
a first group of filter configured to support a band such that a first frequency range covers a plurality of bands ([0141], [0077]-[0080], figure 3, filter B2); 
a second group of one or more filters (figure 3, filter B4) each configured to support a band such that a second frequency range covers the respective one or more bands, the filter (filter B2) of the first group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the second group ([0094], figures 3 and 5), each filter of the second group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the first group ([0094], figures 3 and 5); and 
a coupling circuit (figures 2 and 3, CA circuit 100) including a common node (102) and configured to couple the common node to one of the first and second groups through a first path and to couple the common node to the other group through a second path, the coupling circuit further configured such that the impedance provided by the filter of the first group for the signal in each band of the second group results in the signal being sufficiently excluded from the first path (figures 3 and 5, [0077]-[0080], [0094]), the coupling circuit including a first circuit and a second circuit that couple the common node to ground in a parallel manner, the first circuit including a first inductance L1 and a capacitance in series between the common node and the ground, the second circuit including a capacitor and a second inductance L2 in series between the common node and the ground (figure 3, components C1, C2, L1 and L2).  
Domino does not mention the first group of filter (filter B2) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands.  
In the same field of endeavor, Wloczysiak discloses (Abstract, figures 8, 19, [0068], [0104]) radio frequency (RF) receivers having carrier aggregation, a first group of filters (figure 19: first group including B2 and B25 filters) including a plurality of filters each configured to support a band such that a first frequency range covers the respective plurality of bands, and a second group of filters (figure 19: second group including B3 and B1 filters, the details are shown in figure 8 and [0068]) coupled to a common RF input (figure 19: RF input 402), for carrier aggregation.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wloczysiak into the art of Domino as to include plural filters in a path for improving compactness and increasing carrier aggregation.  
Domino and Wloczysiak do not mention the coupling circuit including a first circuit and a second circuit that couple the common node to ground in a parallel manner, the first circuit including a first inductance L1 and a capacitance in series between the common node and the ground, the second circuit including the resonator and a second inductance L2 in series between the common node and the ground.    
This teaching is disclosed by Mori (figure 14, [0303], the first circuit including C11 and L12; the second circuit including resonator P1 and L22). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Mori into the art of Domino as modified by Wloczysiak as to include the multiplexer as an alternative embodiment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
October 17, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643